DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendment filed April 5, 2021.   
Claims 1, 3, 15 and 16 have been amended.  Claims 2, 4-7, 10-14 and 17-19 have been canceled.  New claims 20 and 21 have been added.  Claims 1, 3, 8, 9, 15, 16, 20 and 21 are pending and have been examined.
New claims 20 and 21 each recite that the condensing lens condenses plural laser beams as “non-diverging” pulsed laser beams.  The term “non-diverging” was not found in the specification and Applicant failed to point out support for the new claims in the Remarks of April 5, 2021.  However, in order to advance prosecution, similar to the previous amendments made to claims 1 and 3 reciting the beams from the condensing lens are “non-converging” (also not in the specification), the examiner finds support for the amendment in the drawing figures, for example, Fig. 3 that illustrates four parallel lines, understood as four beams exiting from the condensing lens 83 and creating spots on the wafer 11, such beams understood as being neither converging toward one another nor diverging away from one another.  
By the amendment of April 5, 2021, the limitations of now-canceled claims 18 and 19 have been incorporated into respective claims 1 and 3.  Because new art is being applied against claims 1 and 3 that was not applied against claims 18 and 19, this action is non-final.  Please see the new Section 103 rejection of the claims below.  
In view of the claim amendments, the previous claim objection is withdrawn as moot.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “laser beam applying means” in claims 1 and 3 in view of the structure recited for said means including a diffractive optical element and a condensing lens.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-9, 15-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, “the shape” at line 11 and “the major axis” at line 13 lack antecedent basis.
Regarding independent claim 3, “the shape” at lines 7-8, “the major axis” at line 9 and “the major axes” at line 20  all lack antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou Orchid Optoelectronics Technology Co. LTD, CN103846547 (hereafter Suzhou Orchid), published June 11, 2014 and discussed with reference to the machine translation thereof, in view of Disco Abrasive Systems LTD, JP2010214431 (hereafter Disco), published September 30, 2010 and discussed with reference to the machine translation thereof, and Tada et al., US 5,632,083 (hereafter Tada).

Regarding claims 1 and 20, Suzhou Orchid teaches a laser processing apparatus (see Fig. 3-5 and para [0002]) describing a “multi-beam shaping laser processing system” used for grooving or cutting chips and including a laser, a cylindrical concave lens, a cylindrical convex lens, a diffractive optical element and a focusing lens arranged in sequence along the laser optical path (para [0013])).   
Regarding the claim 1 limitation of a laser beam applying means for applying a laser beam to a workpiece that further includes laser beam generating means for generating a pulsed laser beam,  see each of Figs. 3-6 that illustrate a laser 1 (para [0043]) that is further described at paras [0004] and [0012] as typically a nanosecond pulse ultraviolet laser.   An example at para [0059] describes a 355 nm ultraviolet pulse laser.   
Suzhou Orchid teaches an elliptical spot forming means for changing the shape of a beam spot of said pulsed laser beam generated from said laser beam generating means into an elliptical shape and then making the major axis of said elliptical beam spot parallel to said feeding direction, using a combination cylindrical concave lens 3 and cylindrical convex lens 4, the combination described as shaping the beam from the 
Suzhou Orchid teaches a diffractive optical element (element 5 of Figs. 3-5) for splitting said pulsed laser beam having said elliptical beam spot obtained by said elliptical spot forming means, into a plurality of pulsed laser beams, Suzhou Orchid teaching the diffractive optical element 5 is used to obtain multiple sub-beams 5A that also have elliptical features (paras [0046] and [0053]).  
Regarding the recitation that each of the plurality of pulsed laser beams has an elliptical beam spot whose major axis extends in said feeding direction, Suzhou Orchid teaches that by rotating the diffractive optical element 5, the elliptical spots can be arranged with major axes extending in a y direction illustrated in Fig. 3b (para [0047]) (i.e., along “y” feeding direction).  At Fig. 4b, the elliptical spots are illustrated with major axes aligned in an x direction line cutting (i.e., along an “x” feeding direction), created by rotating the cylindrical lens group (para [0048]).  Suzhou Orchid teaches by providing the long axis parallel to the x direction, a narrow cutting line or a narrow and deep cutting line in the x direction may be performed, such cutting also improving the speed of cutting because of the reshaping of the set of light spots from circular to elliptical (para [0048]; also see Fig. 11, para [0037] and para [0056]). 
Regarding the claim 1 recitation of a condensing lens for condensing each of said pulsed laser beams split by said diffractive optical element, said condensing lens configured to condense said pulsed laser beams into simultaneous non-converging, pulsed laser beams on a surface of said workpiece in such a manner that said elliptical beam spots are simultaneously formed on said surface of said workpiece, Suzhou Orchid teaches focusing lens 6 (i.e., condensing lens), illustrated at Figs. 3-6 as simultaneously focusing three elliptical beam spots onto the surface of the material to be processed 7, such spots being formed from beams that do not converge, and regarding dependent claim 20, also do not diverge, with respect to one another (see paras [0043]-[0046].  In particular, see para [0045] that teaches the lens 6 focuses the individual elliptical sub-beams so that individual elliptical spots are formed on the material to be processed 7.  Each of the drawing figures each illustrate dotted lines exiting the lens 6 that depict focusing/condensing of three sub-beams to form three individual elliptical spots.  Although these dotted lines are arguably shown as converging, it is apparent that each set of dotted lines represents the focusing of one beam into a singular spot, not the convergence of multiple beams. That is why, for example, the left figure of Fig. 3 illustrates three sets of converging dots to illustrate the formation of three separate spots oriented in an x-direction while the right figure of Fig. 3 illustrates only one set of converging dots to illustrate the formation of three spaced spots in a y-direction (because the other two beams are located behind a first beam illustrated by the single set of converging dots).  As explained in para [0047], spatial distribution of the spots with respect to each other is accomplished by rotating the diffractive optical element 5.  
Regarding the claim 1 recitation of “wherein the major axes of said elliptical beam spots of said non-converging, pulsed laser beams are partially overlapped,” such limitation is directed to material being worked upon (the workpiece upon which overlapped spots are formed) that does not limit this apparatus claim.  MPEP 2115.  On 

Regarding the limitations of a chuck table for holding the workpiece, feeding means and control means that must be interpreted under Section 112(f), Suzhou Orchid is silent as to these features.
This application (paras [0023]-[0024] of the publication) requires the feeding means for relatively moving said chuck table and said laser beam applying means in a feeding direction to include ball screws and cooperating motors.  The control means for controlling said laser beam applying means and said feeding means requires a computer further including a central processing unit (CPU), a read only memory (ROM) a random access memory (RAM), a counter, an input interface and an output interface (publication para [0027]).  
Disco teaches a laser beam machining apparatus for generating a multi-beam (para [0001]) and simultaneously forming multiple beam spots on a workpiece that may 
The apparatus of Disco further includes a chuck table for holding the semiconductor wafer (Fig. 8 and paras [0062]-[0066]).  The chuck table cooperates with feeding means having ball screws and cooperating drive motors (Fig. 8 and paras [0062]-[0063]).  A control means (control circuit) of Disco is described at paras [0032]-[0034] that includes computer hardware resources such as a CPU, ROM and RAM and source of a timing signal (i.e., counter), the CPU reading out the control software stored in the ROM and executing processing according to a program, thus teaching input and output interfaces.    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Suzhou Orchid to further include the chuck, feeding means and control means as taught in Disco for the predictable advantage of automated apparatus elements using a computer controlled interface to provide efficient integrated operation of the laser processing system.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding the new claim 1 limitation that the elliptical spot forming means includes a planoconcave cylindrical lens having a concave surface and a first flat surface and a planoconvex cylindrical lens having a convex surface and a second flat surface, said planoconcave cylindrical lens and said planoconvex cylindrical lens being disposed such that the concave surface of planoconcave cylindrical lens and the convex surface of said planoconvex cylindrical lens face each other, Suzhou Orchid teaches cooperating planoconcave and planoconvex lens combinations for forming an elliptical spot at Figs. 3b and 4b that are discussed above.  However, Suzhou Orchid is silent as to whether its lens combination may be oriented so that the convex surface of the planoconvex lens faces the concave surface of the planoconcave lens. Disco does not cure this deficiency.
Tada teaches a laser beam cutting apparatus for scribing wafers that provides a focused beam spot that consists of sharpened leading and trailing edges (Abstract).  According to an embodiment illustrated in Fig. 3, Tada teaches its focused spot has an elliptic shape created by concave cylindrical lens 1201 and convex cylindrical lens 1202 illustrated in Fig. 3 with the concave surface of one lens facing the convex surface of the other lens (col. 14, lines 19-28).  Tada teaches that by varying the distance between the lenses, the ratio of major axis to minor axis of the elliptic sectional shape of the laser beam can be changed (col. 14, lines 24-28).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and methods of Suzhou Orchid/Disco to use the lens combination according to Tada as a known, discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claims 3 and 21, see the rejection of apparatus claims 1 and 20 above, which is incorporated herein in its entirety, for rendering obvious the apparatus recited as being used to perform the method of claims 3 and 21, including the new limitation of planoconcave and planoconvex cylindrical lenses with the concave surface of one lens facing the convex surface of the other lens rendered obvious by Tada.
Regarding the claim 3 limitation of wherein said workpiece has a plurality of crossing division lines and said laser beam is applied along each division line to form a laser processed groove along each division line, para [0002] of Suzhou Orchid describes its processing system is for grooving or cutting chips.  Further, Figs. 6-14 illustrate chip cutting lanes 21 (i.e., division lines) in both x and y directions (paras [0032]-[0040]).  Also, see the discussion of Disco above and how the chuck of Disco is used to hold a wafer illustrated in Fig. 8 of Disco as having a plurality of crossing division lines.
a holding step of holding said workpiece on said chuck table.   
Regarding the claim 3 recitation of positioning step of arranging said elliptical beam spots of said plural pulsed laser beams split by said diffractive optical element and condensed by said condensing lens as simultaneous, non-converging (and non-diverging as recited in claim 21), pulsed laser beams on a surface of said workpiece and relatively feeding said plural pulsed laser beams and said chuck table along each division line after performing said positioning step along each division line of said workpiece in such a manner that said elliptical beam spots are simultaneously formed on said surface of said workpiece, see discussion of the rejection of claim 1 above and in particular the discussion directed to Figs. 3b and 4b and paras [0029]-[0030] of Suzhou Orchid that such positioning and feeding of laser beams achieves a narrow and deep y-direction (Fig. 3b and Fig. 12) or deep x-direction cutting (Fig. 4b and Fig. 11), the figures illustrating the formation of pulsed laser beams on the workpiece surface along both x and y division lines of a workpiece such that three elliptical beams are simultaneously formed on the surface of the workpiece.  
Regarding the claim 3 recitation of wherein the major axes of said elliptical beam spots of said non-converging, pulsed laser beams are partially overlapped, Suzhou Orchid illustrates examples of the simultaneously formed beam spots as being adjacent to one another at Figs. 11 and 12.   Suzhou Orchid describes a beam separation angle between two sub-laser beams provided by its diffractive optical element as being a feature that results in a desired spacing between spots (para 
As discussed in the rejection of claim 1 above and incorporated by reference herein, Disco teaches apparatus and methods of simultaneously forming spots on a surface of a workpiece.  In an embodiment of Disco illustrated in Fig. 4, a “top hat” type line beam is formed that Disco describes as distributing energy more evenly, thus using energy more efficiently than a Gaussian (circular) type beam where the energy at the end in the radial direction of the beam is low and cannot contribute to processing (paras [0026] and [0042]).  Disco further teaches that a top hat type beam may be formed by “densely” arranging 10 spots on one line so as to form a top hat type line beam (para [0053]).  Such a “dense” arrangement necessarily requires some overlap of the beam spots to create the uninterrupted “line” illustrated in Fig. 6b of Disco.  
Although Suzhou Orchid uses a different process to create its simultaneous set of elliptical spots than the process used in Disco to create a simultaneous set of circular spots, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Suzhou Orchid to use its process and apparatus, i.e., modify its diffractive optical element to create a beam separation angle that would result in overlapping spots, so as to align its elliptical spots more densely to form a “line” beam described in Disco, for the advantages provided by such a “line” beam spot as taught by Disco, which includes a more even energy distribution that improves overall energy efficiency of the process.   


Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou Orchid/Disco/Tada as applied to respective claims 1 and 3, and further in view of Morikazu et al., US 2007/0109526 (hereafter Morikazu).
Regarding claims 8-9 and 15-16, Suzhou Orchid/Disco/Tada does not disclose the ranges recited in these claims.  
Morikazu, like Suzhou Orchid, teaches a laser beam processing machine (Abstract) suitable for cutting grooves on the front surface of a wafer (para [0002]) that further includes a pair of cylindrical lenses that cooperate to form an elliptic focal spot (Fig. 13 and para [0053]).  Specifically, Morikazu teaches that a focal spot having an elliptic section can be changed in size by changing the interval between the first cylindrical lens and the second cylindrical lens (para [0053] and para [0065]).  An example at paras [0057]-[0063] teaches the formation of an elliptic focal spot having a long axis of 200 µm and a short axis of 10 µm, falling within the ranges recited in claims 8 and 15 and being close to the ranges recited in claims 9 and 16.  A specific example in the prior art which is within a claimed range anticipates the range. MPEP 2131.03 (I).  Also in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05(I).  Furthermore, a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of Suzhou Orchid/Disco to include the formation of spots in the range taught by Morikazu as a predictable spot size suitable for a desired application, namely the application that discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Response to Arguments
Applicant’s arguments filed April 5, 2021 have been considered but are moot in part because the new Section 103 rejection of independent claims 1 and 3 applies the teachings of Tada against the newly recited claim language concerning convex and concave lens surfaces facing one another.  Tanaka is no longer being applied against the claims.
Regarding the discussion at the last paragraph of page 9 to the middle of page 10, the examiner disagrees with Applicant’s position that the focusing lens 6 of Suzhou Orchid “converges laser beams,” i.e., causes the laser sub-beams to be directed toward each other.  As discussed in the rejection of claim 1 above, in view of the teachings of Suzhou Orchid at paras [0043]-[0047] and also para [0058], the dotted lines illustrated in Figs. 3-6 of Suzhou Orchid do not teach the converging of laser sub-beams toward each other, but rather illustrate how each individual sub-beam is focused to result in a desired arrangement of separate spots on the workpiece.       
Regarding the last three paragraphs of page 10 that discuss Disco, the examiner stands corrected that the spots illustrated in Fig. 3 of Disco might be the result of “converging” beams.  However,  with respect to apparatus claim 1, Disco is only being 
Regarding the last paragraph of page 13, the arguments are moot as claims 5 and 12 have been canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746